DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination (RCE) filed on 02/24/2021.
Claims 1, 8, and 15 have been amended.
Claims 1-19 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lovy (U.S. Patent No. 7,028,228) in view of Decusatis (U.S. Publication No. 2016/0170793) in further view of Buendgen (U.S. Publication No. 2017/0170971).
Lovy was cited in PTO-892 dated 06/26/2020.
Regarding claim 1, Lovy teaches a system comprising:
one or more processors; and
a computer-readable medium storing a plurality of computer-executable instructions that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
receiving trap messages (fault message) regarding a particular application running on one or more application servers (Lovy, col. 2, lines 38-39 “A Status Poller periodically polls one or more monitored network objects and receives fault responses thereto.” col. 8, lines 11-14 “Polling is the act of asking questions of the monitored objects, i.e., systems, services and applications, and receiving an answer to those questions.”);
processing the received trap messages (fault message) at a trap receiver (Lovy, col. 2, lines 39-42 “A Trap Receiver receives device generated fault messages. Both the Trap Receiver and Status Poller generate and transmit decision requests to the decision engine.” col. 2, lines 55-60 “The status of a monitored object is maintained in memory using a virtual state machine. […] The decision engine receives input data, typically event messages, and updates the virtual state machines accordingly.”); and
responding to a query by a network manager regarding an operation of the particular application running on the application servers based on the processed trap messages, wherein the computing device is operating an agent program (Lovy, col. 16, lines 11 – 51, “Decision engine 334 primarily functions to accept messages, check for problem(s) identified in the message, and attempts to correct the problem. If the problem cannot be corrected the decision engine 334 opens a "case". […] decision engine 334 may be implemented as a state-machine created within a database structure that accepts messages generated by events such as traps and changes state with messages. […] Events in the form of decision requests are processed by the decision engine/virtual state-machine.” col. 3, lines 7-12 “(d) a decision engine responsive to decision requests from any of the fault trapper, status poller and performance poller, the decision engine further configured to send a verification query to one of the plurality of monitored objects identified in the decision request and for a receiving response to the verification query;”);
Lovy did not specifically teach a virtualized trap receiver that comprises one or more virtual machines hosted by a computing device, the received trap messages being assigned to a particular virtual machine of the one or more virtual machines by a load balancer of the trap receiver, the computing device being separate from the one or more application servers;
However, Decusatis teaches receiving trap messages processing the received trap messages at a virtualized trap receiver that comprises one or more virtual machines hosted by a computing device (FIG. 4, Cloud service hypervisor device 414), the received trap messages being assigned to a particular virtual machine of the one or more virtual machines (FIG. 4, VM 406a-n or VM 408a-n) by a load balancer of the trap receiver, the computing device (FIG. 4, Cloud service hypervisor device 414) being separate from the one or more application servers (FIG. 4, physical servers 402a-402b) ; and wherein the computing device is operating an agent program (Decusatis ¶ [0058] “The MIBs (e.g., MIB 412a and MIB 412b) are used by a cloud service hypervisor device 414 to manage resources in the server cloud 400, both by receiving information from the resources in the form of SNMP traps (which are received by a trap receiver within the cloud service hypervisor device 414), and by transmitting instructions from the cloud service hypervisor device 414 to the physical servers 402a-402b within the server cloud 400 (in the form of a GET/SET request).” ¶ [0035] “Hybrid cloud: the cloud infrastructure is a composition of two or more clouds […] that enables data and application portability (e.g., cloud bursting for load-balancing between clouds)”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Decusatis’s concept of having a trap receiver operate by a hypervisor device that is separate from other application servers into Lovy’s system because both systems handle SNMP trap messages using a SNMP trap receiver and by incorporate the teaching of Decusati into Lovy would allow Lovy’s system to provide a dedicated and separate system for SNMP agent and SNMP Trap Receiver to monitor and receives SNMP trap messages of the system.
Lovy did not specifically teach wherein only the virtualized trap receiver is granted a client certificate by the network manager for processing the trap messages.
	However, Buendgen teaches wherein only the virtualized trap receiver is granted a client certificate by the network manager for processing the trap messages (Buendgen, ¶ [0052] “[…] the client device to be assured that the client device is indeed in communication with a hypervisor on a trusted hosting system, based on the authenticity of the public certificate, which includes the public key of the hypervisor, using the verification system. If the message can be decrypted using the public key in the certificate 410, then the client device further determines that message has been encrypted using the private key, which only the authorized hypervisor has access to.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Buendgen’s concept of granting certificate only to the hypervisor communicating with the clients into Lovy and Decusatis’s system because 
Regarding claim 5, the rejection of claim 1 is incorporated and furthermore Lovy teaches the system of claim 1, the plurality of actions further comprising updating a management information database based on the processed trap messages, wherein responding to the query comprises delivering content of the management information database relevant to the query (Lovy, Col. 3, lines 7-14 “d) a decision engine responsive to decision requests from any of the fault trapper, status poller and performance poller, the decision engine further configured to send a verification query to one of the plurality of monitored objects identified in the decision request and for a receiving response to the verification query; (e) a database for storing data relating to the monitored objects and the status thereof;”).
Regarding claim 6, the rejection of claim 1 is incorporated and furthermore Lovy teaches the system of claim 1, wherein processing the received trap messages at the one or more virtual machines comprises selecting a virtual machine from the one or more virtual machines to process a received trap message (Lovy, col. 16, lines 23-26, “Events in the form of decision requests are processed by the decision engine/virtual state-machine. The decision module/virtual state-machine processes the request and initiates a verification query.”).
Regarding claim 7, the rejection of claim 1 is incorporated and furthermore Lovy teaches the system of claim 1, wherein responding to the query comprises using Simple Network Management Protocol (SNMP) (Lovy, col. 9, lines 29-31 “Trap Receiver A trap is a message sent by an SNMP agent to appliance 300 to indicate the occurrence of a significant event.” col. “Bulk Plug-In Poller 392 enables a level of monitoring efficiency that allows appliance 300 to effectively scale to address larger network environments, including monitoring via SNMP (Simple Network Management Protocol).” col. 11, lines 36-38 “Specifically, performance poller 322 queries each device 314 with an SNMP Get call in accordance with the SNMP standard.”).
Lovy did not specifically teach communicate with the network manager.
	However, Decusatis teaches responding to the query comprises using Simple Network Management Protocol (SNMP) to communicate with the network manager (Decusatis ¶ [0058] “The MIBs (e.g., MIB 412a and MIB 412b) are used by a cloud service hypervisor device 414 to manage resources in the server cloud 400, both by receiving information from the resources in the form of SNMP traps (which are received by a trap receiver within the cloud service hypervisor device 414), and by transmitting instructions from the cloud service hypervisor device 414 to the physical servers 402a-402b within the server cloud 400 (in the form of a GET/SET request).” ¶ [0035] “Hybrid cloud: the cloud infrastructure is a composition of two or more clouds […] that enables data and application portability (e.g., cloud bursting for load-balancing between clouds)”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Decusatis’s concept of having a trap receiver operate by a hypervisor device that is separate from other application servers into Lovy’s system because both systems handle SNMP trap messages using a SNMP trap receiver and by incorporate the teaching of Decusati into Lovy would allow Lovy’s system to provide a dedicated and separate system for SNMP agent and SNMP Trap Receiver to monitor and receives SNMP trap messages of the system.
Regarding claims 8 and 12-14, they are the method claims corresponding to the system of claims 1 and 5-7, respectively. Therefore, claims 8 and 12-14 are rejected under the same grounds as claims 1 and 5-7.
Regarding claims 15 and 18-19, they are the non-transitory computer-readable media claims corresponding to the system of claims 1 and 6-7, respectively. Therefore, claims 15 and 18-19 are rejected under the same grounds as claims 1 and 6-7.
Regarding claim 16, the rejection of claim 8 is incorporated and furthermore Lovy teaches the one or more non-transitory computer-readable media of claim 15,
Lovy did not specifically teach wherein at least one of the application servers is not granted a client certificate by the network manager.
	However, Buendgen teaches wherein at least one of the application servers is not granted a client certificate by the network manager (Buendgen, ¶ [0052] “[…] the client device to be assured that the client device is indeed in communication with a hypervisor on a trusted hosting system, based on the authenticity of the public certificate, which includes the public key of the hypervisor, using the verification system.  If the message can be decrypted using the public key in the certificate 410, then the client device further determines that message has been encrypted using the private key, which only the authorized hypervisor has access to.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Buendgen’s concept of granting certificate only to the hypervisor communicating with the clients into Lovy and Decusatis’s system because both systems use a hypervisor monitor and communicate activities/messages between clients and servers and by incorporate the teaching of Buendgen into Lovy and Decusatis would allow Lovy .
Claims 2-4, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lovy, Decusatis, and Buendgen in further view of Doddavula (U.S. Publication No. 2013/0305245).
Doddavula was cited in PTO-892 dated 06/26/2020.
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Lovy taught the system of claim 1,
Lovy did not specifically teach the plurality of actions further comprising determining whether to add a virtual machine to the one or more virtual machines to operate the virtualized trap receiver based on a workload of the one or more virtual machines.
However, Doddavula teaches determining whether to add a virtual machine to the one or more virtual machines to operate the virtualized trap receiver based on a workload of the one or more virtual machines (Doddavula ¶ [0040] “In step 355, the resource management computing device 14 add/creates additional virtual machines in the production environment in which the workload burst was identified. The resource management computing device 14 creates additional virtual machines in the production environment to facilitate the use of one or more additional resources allocated in step 350 by providing the interface to use the identified one or more additional resources.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Doddavula’s concept of creates additional virtual machine when there is an increase in workload into Lovy’s system because both systems 
Regarding claim 3, the rejection of claim 2 is incorporated and furthermore Lovy taught the system of claim 2,
Lovy did not specifically teach wherein determining whether to add a virtual machine comprises examining processor usage, memory usage, or a latency between an application server and the network manager.
However, Doddavula teaches wherein determining whether to add a virtual machine comprises examining processor usage, memory usage, or a latency between an application server and the network manager (Doddavula ¶ [0031] “In step 310, the resource management computing device 14 identifies an event of workload burst in a production environment by periodically monitoring the resource consumption in a production environment […]. The resource management computing device 14 monitors the resource consumption through a sub-level aggregation approach wherein an environment resource consumption value is calculated based on one or more parameters,”)..
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Doddavula’s concept of identifying workload burst by monitoring resource consumptions in a production environment into Lovy’s system because both systems manage virtual machines by monitoring the entire overal system and by incorporate the teaching of Doddavula into Lovy would allow Lovy’s system to detect workload 
Regarding claim 4, the rejection of claim 1 is incorporated and furthermore Lovy taught the system of claim 1.
Lovy did not specifically teach the plurality of actions further comprising operating a supervising virtual machine (resource management computing device 14) that determines whether to add a virtual machine to the one or more virtual machines based on a workload of the one or more virtual machines.
However, Doddavula teaches operating a supervising virtual machine (resource management computing device 14) that determines whether to add a virtual machine to the one or more virtual machines based on a workload of the one or more virtual machines (Doddavula ¶ [0040] “In step 355, the resource management computing device 14 add/creates additional virtual machines in the production environment in which the workload burst was identified. The resource management computing device 14 creates additional virtual machines in the production environment to facilitate the use of one or more additional resources allocated in step 350 by providing the interface to use the identified one or more additional resources.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Doddavula’s concept of creates additional virtual machine when there is an increase in workload into Lovy’s system because both systems manage virtual machines by monitoring the entire overal system and by incorporate the teaching of Doddavula into Lovy would allow Lovy’s system to detect workload bursts within in a production environment by monitoring the resource consumption of the system using a resource 
Regarding claims 9-11, they are the method claims corresponding to the system of claims 2-4, respectively. Therefore, claims 9-11 are rejected under the same grounds as claims 2-4.
Regarding claims 17, it is the non-transitory computer-readable media claim corresponding to the system of claim 4. Therefore, claim17 is rejected under the same grounds as claims 4.
Response to Arguments
Applicant’s amendments to the independent claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues that Lovy, Subramaniam, Bosler and/or combination thereof fail to teach the newly amended limitation(s) of the independent claims. However, upon further consideration a new ground(s) of rejection is made in view of Decusatis and Buendgen.
Conclusion
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/
Examiner, Art Unit 2191


/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191